Citation Nr: 1124582	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  09-29 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left wrist disorder.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disorder.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disorder.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chest pain, claimed as a pulmonary heart disorder.  

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left elbow disorder.  

7.  Entitlement to service connection for a right foot disorder.  

8.  Entitlement to service connection for a left foot disorder.  

9.  Entitlement to service connection for a right ankle disorder.  

10.  Entitlement to service connection for a left ankle disorder.  

11.  Entitlement to service connection for right carpal tunnel syndrome.  

12.  Entitlement to service connection for left carpal tunnel syndrome.  

13.  Entitlement to service connection for a right hip disorder.  

14.  Entitlement to service connection for a left hip disorder.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to October 2001.  He also had a period of prior active service of 2 months and 25 days.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  



FINDINGS OF FACT

1.  In a rating decision in November 2001, the RO denied service connection for a left wrist disorder; after the Veteran was notified of the adverse determination of his right to appeal, he did not appeal the final rating action.  It was held that there was no disorder in service and no chronic disorder related to service.

2.  The additional evidence received since the rating decision in November 2001 was not previously submitted, but it is not related to an unestablished fact necessary to substantiate the claim of service connection for a left wrist disorder, and it does not raise a reasonable possibility of substantiating the claim.  

3.  In a rating decision in November 2001, the RO denied service connection for a right shoulder disorder; after the Veteran was notified of the adverse determination of his right to appeal, he did not appeal the final rating action.  It was held that no disorder was shown on the most recent examination.

4.  The additional evidence received since the rating decision in November 2001 was not previously submitted, but it is not related to an unestablished fact necessary to substantiate the claim of service connection for a right shoulder disorder, and it does not raise a reasonable possibility of substantiating the claim.  

5.  In a rating decision in November 2001, the RO denied service connection for a left shoulder disorder; after the Veteran was notified of the adverse determination of his right to appeal, he did not appeal the final rating action.  It was held that there was no chronic disorder shown in service or immediately thereafter.

6.  The additional evidence received since the rating decision in November 2001 was not previously submitted, but it is not related to an unestablished fact necessary to substantiate the claim of service connection for a left shoulder disorder, and it does not raise a reasonable possibility of substantiating the claim.  

7.  In a rating decision in November 2001, the RO denied service connection for a low back disorder; after the Veteran was notified of the adverse determination of his right to appeal, he did not appeal the final rating action.  It was held no chronic back disorder was demonstrated that was related to service.

8.  The additional evidence received since the rating decision in November 2001 was not previously submitted, but it is not related to an unestablished fact necessary to substantiate the claim of service connection for a low back disorder, and it does not raise a reasonable possibility of substantiating the claim.  

9.  In a rating decision in November 2001, the RO denied service connection for chest pain, claimed as a pulmonary heart disorder; after the Veteran was notified of the adverse determination of his right to appeal, he did not appeal the final rating action.  It was held not to have been shown on last examination.

10.  The additional evidence received since the rating decision in November 2001 was not previously submitted, but it is not related to an unestablished fact necessary to substantiate the claim of service connection for chest pain, claimed as a pulmonary heart disorder, and it does not raise a reasonable possibility of substantiating the claim.  

11.  In a rating decision in November 2001, the RO denied service connection for a left elbow disorder; after the Veteran was notified of the adverse determination of his right to appeal, he did not appeal the final rating action.  It was held that this was not shown on the last examination.

12.  The additional evidence received since the rating decision in November 2001 was not previously submitted, but it is not related to an unestablished fact necessary to substantiate the claim of service connection for a left elbow disorder, and it does not raise a reasonable possibility of substantiating the claim.  

13.  Plantar fasciitis of the feet, remote, without evidence of current residual, was diagnosed in 2008.  The Veteran does not currently have disorders of the feet.  

14.  The Veteran does not currently have a disorder of the right or left ankle.  

15.  The Veteran does not currently have carpal tunnel syndrome of the right or left extremity.  

16.  The Veteran does not currently have a disorder of the right or left hip.  


CONCLUSIONS OF LAW

1.  The unappealed rating decision in November 2001 by the RO, denying service connection for a left wrist disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009).

2.  The additional evidence received since the November 2001 rating decision by the RO is not new and material as to the claim of service connection for a left wrist disorder, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2010).  

3.  The unappealed rating decision in November 2001 by the RO, denying service connection for a right shoulder disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009).

4.  The additional evidence received since the November 2001 rating decision by the RO is not new and material as to the claim of service connection for a right shoulder disorder, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2010).  

5.  The unappealed rating decision in November 2001 by the RO, denying service connection for a left shoulder disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009).

6.  The additional evidence received since the November 2001 rating decision by the RO is not new and material as to the claim of service connection for a left shoulder disorder, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2010).  

7.  The unappealed rating decision in November 2001 by the RO, denying service connection for a low back disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009).

8.  The additional evidence received since the November 2001 rating decision by the RO is not new and material as to the claim of service connection for a low back disorder, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2010).  

9.  The unappealed rating decision in November 2001 by the RO, denying service connection for chest pain, claimed as a pulmonary heart disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009).

10.  The additional evidence received since the November 2001 rating decision by the RO is not new and material as to the claim of service connection for chest pain, claimed as a pulmonary heart disorder, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2010).  

11.  The unappealed rating decision in November 2001 by the RO, denying service connection for a left elbow disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009).

12.  The additional evidence received since the November 2001 rating decision by the RO is not new and material as to the claim of service connection for a left elbow disorder, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2010).  

13.  A right or left foot disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).  

14.  A right or left ankle disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 51034A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).  

15.  Carpal tunnel syndrome of the right or left extremity was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 51034A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).  

16.  A right or left hip disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 51034A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, a May 2007 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) informing the Veteran about the information and evidence he was expected to provide; and (4) requesting the Veteran to provide any information or evidence in his possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the May 2007 letter mentioned above.  

Additionally, as to those claims on appeal regarding whether new and material evidence has been received to reopen previously denied claims, it is noted that in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a Claimant of the evidence and information that is necessary to reopen the claim and VA must notify the Claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  In the present case, the Veteran has been notified of the evidence and information necessary to reopen the claim and to establish entitlement to the underlying claim for benefit sought in the March 2007 VCAA letter.  


Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Claims to Reopen - New and Material

The RO initially denied service connection for the following disorders in November 2001: the left wrist, bilateral shoulders, low back, a disorder manifested by chest pain and claimed as pulmonary heart disease, and left elbow.  The decision is final.  38 C.F.R. § 20.1103 (2010).  However, if new and material evidence is present or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App. 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).  

Effective from August 29, 2001, the regulations defining "new and material evidence" were revised and clarify the types of assistance the VA will provide to a claimant attempting to reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b) (2010).  These specific provisions are applicable only to claims filed on or after August 29, 2001.  As the Veteran filed his claim seeking to reopen in April 2007, the Board has considered these provisions.

To reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).  Under the amended regulations, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Here, the Board notes that the RO did not reopen the claims on appeal regarding new and material evidence.  See the August 2009 statement of the case (SOC).  The Board agrees that new and material evidence has not been received to reopen the previously denied claims of service connection for a left wrist disorder, bilateral shoulder disorders, a low back disorder, a disorder manifested by chest pain and claimed as a pulmonary heart disorder, or for a left elbow disorder.  

The evidence of record at the time of the RO final determination in 2001 as to these claims included the Veteran's service treatment records (STRs) and a VA preservice discharge examination which was conducted in August 2001.  Pertinent to the claims on appeal were inservice treatment records which were negative for diagnoses of chronic left wrist and shoulder disorders.  While the Veteran was seen for complaints of pain in the left side of the neck in 2000, there was no diagnosis made of a shoulder condition.  When examined for VA in August 2001, the Veteran reported bilateral shoulder pain and popping.  He noted left upper extremity weakness with left wrist pain.  However, he denied left upper extremity numbness, diminished grip strength, or limitation in his daily activities.  Upon exam, the left shoulder and left wrist were normal in appearance with no muscle atrophy.  Tendon function was normal in the left wrist.  Motor function, deep tendon reflexes, and sensory perception were normal in both upper extremities.  Vascular supply was normal in the left upper extremity.  There was a full range of motion without restriction or pain in the left shoulder.  There was full range of motion without restriction or pain in the left wrist.  X-rays of the left shoulder and left wrist revealed no abnormality.  It was concluded by the RO that the VA exam showed no objective pathology to render a diagnosis for a chronic left shoulder or left wrist disorder, and the claims for such were denied.  

As to other disabilities at issue, review of the STRs reflects that the Veteran was seen periodically for mechanical low back, beginning in 1984.  He was treated conservatively for his back symptoms with medications and physical therapy, and in December 2000, he was placed on permanent profile with limited physical activity due to his mechanical low back pain.  He was seen for right shoulder injuries in 1984, 1992, and 2000.  Although possible acromioclavicular joint separation was considered, no definitive diagnosis was made.  In July 2001, the Claimant was treated for lateral epicondylitis of the left elbow.  

On retirement physical in June 2001, the Veteran reported chronic and recurrent left elbow pain, right shoulder pain, and low back pain syndrome.  On VA examination shortly before discharge in August 2001, the Veteran reported a low back injury during a road march in 1999 with residual intermittent lower back pain, but he denied radiating pain.  He described bilateral shoulder pain and popping.  He also reported left upper extremity weakness with elbow pain.  As noted above, he denied any left hand weakness or numbness or limitation of daily activities.  

On exam, the Veteran exhibited normal posture and gait.  Normal curvature was maintained in the lumbosacral spine, and there was no muscle atrophy or muscle spasm associated with the lower back.  The straight leg raising test was negative bilaterally.  The right shoulder and left elbow were normal in appearance with no muscle atrophy.  Vascular supply was normal in both upper extremities.  There was full range of motion in the right shoulder and left elbow without restriction.  X-rays of the lumbar spine, right shoulder and left elbow revealed no abnormality.  It was concluded by the RO that the VA exam showed no objective pathology to render a diagnosis for a chronic lumbar spine, right shoulder, or left elbow condition, and the claims were denied.  

As to the Veteran's claim for chest pains, claimed as pulmonary heart disease, review of the STRs reflects that he was seen in August 1994 for complaints of left-sided chest pain, but no definitive diagnosis was made.  In June 2000, he complained of intermittent stabbing chest pain with an impression of atypical chest pain.  There was no report of cardiopulmonary treatment during service.  At the predischarge VA exam in August 2001, the Veteran continued to report intermittent chest pain in the heart area since 1994.  He noted no relationship with exertion or other symptoms.  He took Motrin with relief of chest pain, and he stated that his pain did not interfere with performing daily activities.  Upon physical exam, the chest was normal in diameter and outline for the Veteran's sex and age.  There was good air entry in both lungs with adventitious sounds.  He demonstrated a normal breathing patter without respiratory distress.  First and second heart sounds were clearly and audible and appropriately located.  There were no heart murmurs or thrills.  Electrocardiogram and chest X-ray findings were normal.  The VA examination report shows diagnosis of chest wall strain, resolved with mild analgesics.  The RO concluded that although there was record of treatment in service for chest pain, no permanent residual or chronic disability subject to service connection was shown by the STRs or demonstrated by evidence following service.  

The evidence received since the November 2001 denial of the claims (left wrist, bilateral shoulder, low back, chest pain/heart disorder, and left elbow) includes VA treatment records from 1999 through 2008.  Pertinent findings in these records include that the Veteran reported back pain in April 2003, but no chronic disorder was noted.  Additionally, he reported chest pain in August and December 2006.  Atypical chest pain was noted, and no chronic heart disorder was diagnosed.  Clinical treatment for left wrist, bilateral shoulder, or left elbow was not indicated.  

The Board notes that the Veteran's previous claims for service connection for a left wrist disorder, right or left shoulder disorders, low back, left elbow, and for chest pain, claimed as a pulmonary heart disorder, were denied because there was no medical evidence to show that he had chronic conditions of these joints or a heart disorder.  The evidence submitted since 2001 does not change this for any of the conditions for which service connection was previously denied.  The clinical evidence still does not reflect that the Veteran has chronic conditions of the left wrist, right or left shoulder, low back, left elbow, or a heart disability.  Thus, this evidence is not so significant that it must be considered in order to fairly decide the merits of the above summarized claims, and it is not new and material under 3.156(c) (2010).  

As for any statements submitted by the Veteran since 2001, the Board points out that lay assertions of medical causation cannot service as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 463, 367 (1993).  

As the additional evidence is not new and material, the claims of service connection for a left wrist disorder, a right or left shoulder disorder, a low back disorder, a left elbow disorder, and chest pain, claimed as a pulmonary heart disorder, are not reopened.  Because the claims are not reopened, the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Service Connection Claims

As to disorders of the feet (other than tinea pedis for which service connection is already in effect), ankles, hips, and bilateral carpal tunnel syndrome, it is contended that these conditions are the result of active service.  

Review of the STRs reflects that the Veteran was treated for plantar fasciitis in 1999.  There is no other record of treatment for this condition.  When examined by VA in June 2008, the examiner found only mild tenderness on the inferior aspect of the medial malleolus.  There was no tenderness on palpation of the feet.  The VA examiner stated that plantar fasciitis was not found on physical examination.  After a review of the records and the examination of the feet, the examiner stated that the current tenderness was not a continuation of the complaints noted in service.  

Review of the STRs is negative for complaints, treatment, or diagnoses of chronic bilateral ankle or hip conditions.  Moreover, he was not seen for carpal tunnel syndrome.  Post service records are also negative for treatment or diagnoses of disorders of the ankles, hips, or for carpal tunnel syndrome of either extremity.  

In the absence of medical evidence of disorders of the feet, ankles, hips, or bilateral carpal tunnel syndrome, either during service or thereafter, there is no basis for the grant of service connection.  

Specifically, the CAVC has held that a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  Disability means "impairment in earnings capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (citing with approval VA's definition of "disability" in 38 C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 3.306(b)); see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a disease, injury, or other physical or mental defect.").  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Here, no such condition is noted, and the claim of service connection for a disorder of the tailbone is denied.

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Unlike varicose veins under Barr, a dislocated shoulder under Jandreau, a disorder that was indicated in the medical record to exist years after service, or a finding that one disorder is related to another disorder, is not a condition capable of lay diagnosis.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Here, as discussed, the Board finds that the Veteran's lay statements are outweighed by the negative STRs and post-service treatment records (reflecting no diagnoses of these conditions in the years after service).  To the extent that he contends that these conditions have existed since service, the Board simply does not find the Veteran to be credible.  As noted above, when there is an approximate balance of positive and negative evidence about a claim, reasonable doubt should be resolved in the Claimant's favor.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.102 (2010).  Here, there is no evidence that the Veteran has these conditions for which he has filed for service connection.  When the evidence against the claim is much greater than that in favor, the benefit-of-the-doubt doctrine is not applicable.  Gilbert v. Derwinski, supra.

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claims of service connection for bilateral foot, ankle, or hip disorders, or for carpal tunnel syndrome, and the claims must be denied. As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

As new and material evidence has not been received, the claims of service connection for a left wrist disorder, bilateral shoulder disorders, a low back disorder, a left elbow disorder, and chest pain, claimed as a pulmonary heart disorder, are not reopened, and the appeals are denied.  

Service connection for right or left foot disorders, right or left ankle disorders, right or left carpal tunnel syndrome, and right or left hip disorders, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


